COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Bumgardner and Frank
Argued at Chesapeake, Virginia


SHELTON THOMAS, S/K/A
 SHELTON RAY THOMAS
                                           MEMORANDUM OPINION * BY
v.   Record No. 0343-01-1                  JUDGE ROBERT P. FRANK
                                              FEBRUARY 5, 2002
COMMONWEALTH OF VIRGINIA


        FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                  H. Vincent Conway, Jr., Judge

            Robert Moody, IV (Krinick, Segall, Moody,
            Lewis & Allen, on brief), for appellant.

            Jennifer R. Franklin, Assistant Attorney
            General (Randolph A. Beales, Attorney
            General, on brief), for appellee.


     Shelton Thomas, s/k/a Shelton Ray Thomas (appellant) was

convicted in a bench trial of distribution of cocaine, in

violation of Code § 18.2-248.    On appeal, he contends the trial

court erred when admitting into evidence the certificate of

analysis.    He argues the Commonwealth failed to establish a

post-analysis chain of custody for the cocaine.     For the reasons

stated, we affirm the conviction.

                              ANALYSIS

     Appellant contends the chain of custody was "broken"

because Terry Hutchens, an evidence custodian for James City

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
County, did not account for the drugs from the time he received

the evidence from the lab until the evidence was presented in

court; therefore, appellant maintains, the trial court erred by

accepting the evidence.   When reviewing such decisions to admit

evidence, the trial court's ruling "will not be disturbed on

appeal in the absence of an abuse of discretion."     Blain v.

Commonwealth, 7 Va. App. 10, 16, 371 S.E.2d 838, 842 (1988).

     Appellant does not contest the chain until after Hutchens

retrieved the evidence from the lab.     The issue, therefore,

requires us to examine whether a post-analysis chain of custody

must be established before a certificate can be introduced.      Our

decision in Gosling v. Commonwealth, 14 Va. App. 158, 415 S.E.2d
870 (1992), controls this issue.

     In Gosling, we explained:

          Evidence of the "physical or chemical
          properties of an item . . . requires proof
          of the chain of custody" to establish "'with
          reasonable certainty'" that the material was
          not "'altered, substituted, or
          contaminated'" prior to its analysis. Reedy
          v. Commonwealth, 9 Va. App. 386, 387, 388
S.E.2d 650, 650-51 (1990) (quoting
          Washington v. Commonwealth, 228 Va. 535,
          550, 323 S.E.2d 577, 587 (1984), cert.
          denied, 471 U.S. 1111 (1985)). Obviously,
          it is the period preceding the analysis that
          is crucial to this determination. Id. at
          391-92, 388 S.E.2d at 650-51. Once
          reasonably certain that the evidence
          analyzed was the same evidence originally
          collected and submitted, the report in this
          instance was admissible "as evidence of the
          facts therein stated and the results of the
          analysis . . . referred to therein." Code
          § 19.2-187.


                                 - 2 -
          While the record reflects that some
          confusion may have occurred in the
          post-analysis repackaging and return of the
          evidence from the laboratory, this problem
          related to the articles themselves, not the
          certificate of analysis.

Id. at 166, 415 S.E.2d at 874.

     Here, without question, the Commonwealth established the

pre-analysis chain of custody, and the certificate of analysis

itself was properly received by the court.   The handling of the

drugs themselves after the analysis has no relevance to the

admission of the certificate as long as the evidence of custody

prior to the analysis establishes "'"with reasonable certainty"'

that the material was not '"altered, substituted, or

contaminated"' prior to the analysis."   Gosling, 14 Va. App. at

166, 415 S.E.2d at 874 (quoting Reedy, 9 Va. App. at 387, 388

S.E.2d at 650-51 (quoting Washington, 228 Va. at 550, 323 S.E.2d

at 587)) (emphasis added).

     Finding no error in the admission of the certificate of

analysis, we affirm the judgment of the trial court.

                                                         Affirmed.




                                 - 3 -